OPINION
RANDALL, Judge.
Owners of a lot brought this action to establish their right to a prescriptive easement over a driveway located on an adjoining lot. After a trial to the court, judgment denying the easement was entered. Following the denial of their motion for amended findings or for a new trial, plaintiffs appeal. We affirm.
FACTS
The Kenneys and the Webbs own adjoining parcels of land. Both properties were used as summer cabins until 1974, when the Kenneys began living there year-round. Beginning at least thirty years ago, the Kenneys used a rough roadway lying between the parcels, but located on the Webb land, as a means of entering and leaving their property from the east. An additional driveway, improved and cared for by the Kenneys, gives access to the Kenney property from the west. In 1978 the Webbs improved the rough roadway, gravelled it, and put a locked gate across the entrance, effectively barring the Kenneys from using *849it. More than two years later, the Kenneys brought this action.
The Webbs allege that the road became impassable in 1976, and was therefore not used by the Kenneys after that date. The Kenneys deny it, and maintain that they continued to use the roadway until 1978. Several witnesses supported each side’s story.
ISSUE
Is the evidence sufficient to support the trial court’s determination that no prescriptive easement was established?
ANALYSIS
A prescriptive easement, like adverse possession, must be established by clear and convincing evidence. Village of Newport v. Taylor, 225 Minn. 299, 30 N.W.2d 588 (1948); Nordin v. Kuno, 287 N.W.2d 923 (Minn.1980). The evidence in this case was conflicting, and the outcome was dependent upon the trial court’s assessment of the credibility of the witnesses. Neither side produced testimony inherently more believable than the other. In such a case, the trial court will be upheld if there is evidence in the record which, if believed, would reasonably support its decision. Serbus’ Estate v. Serbus, 324 N.W.2d 381 (Minn.1982); Peterson v. Johnston, 254 N.W.2d 360 (Minn.1977).
There was sufficient evidence to support the trial court’s determination that appellants did not establish their right to a prescriptive easement.
DECISION
Affirmed.